                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 TICEY HAYES,
      Plaintiff,

         v.                                                   No. 3:18-cv-01758 (JAM)

 ANTONIO SANTIAGO, et al.,
     Defendants.


              INITIAL REVIEW ORDER PURSUANT TO 28 U.S.C. § 1915A

        Plaintiff Ticey Hayes is a pre-trial detainee in the custody of the Connecticut Department

of Correction at MacDougall-Walker Correctional Institution. Proceeding pro se, on October 19,

2018, he filed a civil complaint under 42 U.S.C. § 1983 against six prison officials, all in their

individual and official capacities: Director of Security Antonio Santiago, SRG Coordinator John

Aldi, Lieutenant J. Russell, Hearing Officer King, District Administrator Edward Maldonado,

and Warden Mulligan. Hayes claims that the defendants have unconstitutionally subjected him to

solitary confinement. For the reasons I explain below, I will allow Hayes’s claims to proceed at

this time.

                                           BACKGROUND

        The following facts are alleged in the amended complaint and are accepted as true only

for purposes of this initial review ruling. On July 23, 2018, Hayes was incarcerated as a pretrial

detainee at New Haven Correctional Center. Doc. #1 at 5, 8 (¶¶ 1, 32). On July 25, Lieutenant

Russell brought him to restrictive housing pending the determination of Hayes’s security risk

group (SRG) affiliation, and stated that he did so because of Hayes’s social media posts. Id. at 5

(¶ 2), 9 (¶ 1). The following day Hayes went to a hearing for his SRG determination. Id. at 5 (¶

3). At the hearing, Hearing Officer King did not give Hayes a chance to make a plea or be heard,
and despite Hayes not being a gang member, designated Hayes as a security risk based on

Hayes’s social media posts. Id. at 6 (¶¶ 4–5, 10), 9 (¶ 2).

       Because Hayes was designated a security risk, he was sent to MacDougall-Walker’s

Phase Two Unit. Id. at 7 (¶ 11). There, he spends 23 hours per day in a small cell, and the entire

day on weekends. Ibid. (¶ 15). When he is allowed recreation time, the only option is to go

outside, even during inclement weather. Ibid. (¶¶ 19–21). He is only allowed three showers per

week, in dirty water where blood and feces are present. Ibid. (¶ 12, 23). He has no access to the

television, CD player, or hotpot that he bought from the commissary, and consequently cannot

heat the cold water in his cell to prepare food. Ibid. (¶¶ 14, 18). He has no access to religious or

educational programming, and is limited to three telephone calls per week to immediate family,

rather than the six calls per day to unrestricted recipients he would be allowed in the general

population. Id. at 7–8 (¶¶ 16–17, 24). Only immediate family members may visit. Id. at 8 (¶ 35).

Gang members in the housing unit threaten to kill him, and prison officials have done nothing to

stop that behavior. Ibid. (¶¶ 26–27, 30).

       According to Hayes, because he has been previously designated to and finished the SRG

program successfully, he now faces two more years of SRG designation before he can “go to

population.” Ibid. (¶¶ 6–7). Hayes alleges that he will be required to remain in his solitary

conditions for five months before he may progress to the next phase. Ibid. (¶ 34).

       On July 28, 2018, Hayes filed an appeal challenging his designation. Id. at 15. District

Administrator Maldonado denied the appeal on August 10, 2018. Id. at 14. Hayes then sued the

defendants in this action, alleging that Russell had unconstitutionally placed him segregation

based on his social media posts, that King had denied Hayes a hearing and designated him a


                                                  2
security risk based on his social media posts, that Maldonado had denied his appeal, and that

Aldi and Santiago were liable as the supervisors of Russell, King, and Maldonado. Id. at 9–10

(¶¶ 1–4). Hayes also alleges that Warden Mulligan has overseen what Hayes alleges are

unconstitutional conditions of confinement. Id. at 11 (¶ 5). I will allow his claims against each of

these defendants to proceed without prejudice to the right of any defendant to timely file a

motion to dismiss or for other relief.

                                            DISCUSSION

       Pursuant to 28 U.S.C. § 1915A, the Court must review a prisoner’s civil complaint

against a governmental entity or governmental actors and “identify cognizable claims or dismiss

the complaint, or any portion of the complaint, if the complaint—(1) is frivolous, malicious, or

fails to state a claim upon which relief may be granted; or (2) seeks monetary relief from a

defendant who is immune from such relief.” If the prisoner is proceeding pro se, the allegations

of the complaint must be read liberally to raise the strongest arguments that they suggest. See

Tracy v. Freshwater, 623 F.3d 90, 101–02 (2d Cir. 2010).

       In recent years, the Supreme Court has set forth a threshold “plausibility” pleading

standard for courts to evaluate the adequacy of allegations in federal court complaints. A

complaint must allege enough facts—as distinct from legal conclusions—that give rise to

plausible grounds for relief. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). Notwithstanding the rule of liberal interpretation of

a pro se complaint, a pro se complaint may not survive dismissal if its factual allegations do not

meet the basic plausibility standard. See, e.g., Fowlkes v. Ironworkers Local 40, 790 F.3d 378,

387 (2d Cir. 2015).


                                                  3
        Due process claims against Russell and King

        Hayes alleges a claim for violation of his Fifth and Fourteenth Amendment due process

rights against Russell and King. Doc. #1 at 9 (¶¶ 1–2). Because Hayes is in state custody and

Russell and King are state officers, I will construe this as a claim only under the Fourteenth

Amendment. “[P]rocedural due process requires that pretrial detainees can only be subjected to

segregation or other heightened restraints if a pre-deprivation hearing is held to determine

whether any rule has been violated.” Johnston v. Maha, 606 F.3d 39, 41 (2d Cir. 2010). Liberty

restrictions on a pretrial detainee may not amount to punishment of the detainee, and a pretrial

detainee who is placed in segregation for administrative or security reasons is entitled to some

notice of the charges against him and an opportunity to present his views. See Benjamin v.

Fraser, 264 F.3d 175, 188, 190 (2d Cir. 2001) (citing Bell v. Wolfish, 441 U.S. 520 (1979), and

Hewitt v. Helms, 459 U.S. 460 (1983)). In addition, substantive due process requires that

restrictions on pre-trial detainees be reasonably related to a legitimate goal. See Almighty

Supreme Born Allah v. Milling, 876 F.3d 48, 55 (2d Cir. 2017).

        Even if Hayes’s segregation is purely administrative, he nonetheless sufficiently states a

claim at this preliminary stage of the litigation. While Hayes indicates that he was told the reason

for his segregation—his social media posts allegedly indicating an affiliation with the gang

known as the Bloods, see Doc. #1 at 14—he also alleges that at the hearing, he was not allowed

to make a plea, Doc. # 1 at 6 (¶ 4), present his side of the story, id. at 9 (¶ 2), or challenge the

accusations against him. Ibid. Taken as true and construed most favorably to Hayes’s claim,

Hayes has alleged that he was placed by Russell into restrictive housing and not afforded an

opportunity to present his views at the hearing in front of King—and thus that his detention


                                                   4
violates procedural due process. These allegations suffice at this time to state a claim against

both Russell and King.1

        First Amendment retaliation claims against Russell and King

        Hayes alleges that Russell and King violated his First Amendment rights because they

placed him in segregation for his social media activities. Doc. #1 at 9 (¶ 38, 1–2). The basic

requirements for a constitutional retaliation claim are that a plaintiff engaged in speech protected

under the Constitution and that the defendant in turn took adverse action against the plaintiff

because of the constitutionally protected speech or activity. See Dolan v. Connolly, 794 F.3d

290, 294 (2d Cir. 2015).

        The Supreme Court has recognized a First Amendment interest in posting on social

media. See Packingham v. North Carolina, 137 S. Ct. 1730, 1737 (2017). And while not every

adverse action that a correctional officer takes against a prisoner is constitutionally cognizable,

see Davis v. Goord, 320 F.3d 346, 353 (2d Cir. 2003), placing a prisoner on lockdown for

several months is sufficiently adverse to give rise to a constitutional retaliation claim. See

Whipper v. Erfe, 2018 WL 2390142, at *4 (D. Conn. 2018). It is true, of course, that District

Administrator Maldonado’s denial of Hayes’s appeal indicates that the Russell and King may

have placed Hayes in segregation because of a conclusion, made from social media postings, that

Hayes was a gang affiliate—and thus reached their decision based on Hayes’s conduct rather

than his speech. The defendants are free to argue as much at future stages of these proceedings.

At this initial stage, however, the allegation that Russell and King placed Hayes in segregation


1
 To the extent that Hayes seems to allege that his time in segregation may be arbitrarily extended because of his
prior SRG designation, he may also state claims for substantive due process. See Almighty Supreme Born Allah, 876
F.3d at 56–57 (substantive due process violated by segregation of pretrial detainee based solely on prior
administrative segregation designation and without individualized assessment of basis for continuing segregation).
                                                        5
because of what he posted on social media is sufficient for the First Amendment claim to survive

this Court’s initial review.

        Maldonado’s Grievance Denial

        Hayes claims that Maldonado violated his First, Fifth, and Fourteenth Amendment rights

when he denied Hayes’s appeal. Doc. #1 at 10 (¶ 3). As with Russell and King, I construe the

Fifth Amendment claim as a Fourteenth Amendment claim. The Second Circuit has suggested

that it is “questionable whether an adjudicator’s rejection of an administrative grievance would

make him liable for the conduct complained of.” McKenna v. Wright, 386 F.3d 432, 437 (2d Cir.

2004). In some cases, courts do find that where a prison receives a grievance for an ongoing

violation that the official can remedy, the official personally reviews the grievance, and then

responds to the grievance, the official may have been sufficiently personally involved to be

individually liable for the alleged constitutional violation. See Young v. Choinski, 15 F. Supp. 3d

172, 191–92 (D. Conn. 2014) (collecting cases). To the extent that Hayes means to sue

Maldonado for money damages in his individual capacity for the grievance denial, I must

dismiss Hayes’s claims as barred by qualified immunity because Second Circuit law is not

clearly established. See Poe v. Leonard, 282 F.3d 123, 134 (2d Cir. 2002) (qualified immunity

requires showing that official violated clearly established law). But because qualified immunity

does not exempt state officials from suits for prospective relief, see Huminski v. Corsones, 396

F.3d 53, 70 (2d Cir. 2005), I will allow the claims against Maldonado for injunctive relief to

proceed.

        Claims against Santiago and Aldi




                                                 6
       Hayes sues Director Santiago and Coordinator Aldi on the grounds that they oversaw

Russell, King, and Maldonado, but failed to intercede in their misconduct. Doc. #1 at 10 (¶ 4).

He does not specify how, exactly, Aldi and Santiago came to know about Russell, King, and

Maldonado’s actions, but does, construed liberally, allege that Aldi and Santiago have

orchestrated the SRG program to compel their subordinates to deny inmates a chance to

challenge their designations. Ibid.

       Liability for supervisory officials under 42 U.S.C. § 1983 requires the personal

involvement of each individual held liable. See Raspardo v. Carlone, 770 F.3d 97, 116 (2d Cir.

2014). That involvement can include creating a policy or custom under which unconstitutional

practices occurred. Id. (quoting Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)). Even

though it is not immediately clear how much Aldi and Santiago knew of their subordinates’

actions, I will construe Hayes’s claims liberally and allow the supervisory liability First and

Fourteenth Amendment claims to proceed against them.

       Claims against Mulligan

       Hayes finally claims that Mulligan is violating his First and Eighth Amendment rights

because of his deliberate indifference to the unconstitutional conditions of his confinement. Doc.

#1 at 11 (¶ 5). I will dismiss the First Amendment claim because Hayes has not alleged any facts

to show that Mulligan was aware of—and therefore could retaliate against—Hayes’s speech.

Because Hayes is a pretrial detainee, I will construe his Eighth Amendment claim as a request

for relief under the Fourteenth Amendment’s due process clause. See City of Revere v. Mass.

Gen. Hosp., 463 U.S. 239, 244 (1983) (Fourteenth Amendment protects pretrial detainee from

unconstitutional conditions of confinement).


                                                 7
       Hayes alleges that he is subjected to severe sensory deprivation in solitary confinement as

well as additional highly restrictive, unhygienic, and threatening conditions. These allegations

state a substantive due process claim. See Almighty Supreme Born Allah, 876 F.3d at 58

(“Defendants have not adequately explained how limiting Allah to a single, 15–minute phone

call and a single, 30–minute, non-contact visit with an immediate family member per week,

allowing him to keep only five pieces of mail in his cell, or permitting him to keep a radio but

not a television, related to any security risk suggested by his disciplinary record” or any other

basis for solitary confinement, and “prison officials should be prepared to articulate actual

reasons for imposing seemingly arbitrary and undoubtedly harsh measures on individuals who

have not been convicted of a crime”). I will allow the claims against Mulligan to proceed.

                                           CONCLUSION

       In accordance with the foregoing analysis, I enter the following orders:

       (1)     Hayes’s remaining claims against Russell, King, Maldonado, Aldi, Santiago, and

Mulligan may proceed at this time.

       (2)     The Clerk shall verify the current work addresses for Russell, King, Maldonado,

Aldi, Santiago, and Mulligan with the Department of Correction’s Office of Legal Affairs, mail a

waiver of service of process request packet containing the complaint (Doc. #1) to all defendants

at the confirmed addresses within twenty-one (21) days of this Order, and report to the court on

the status of the waiver request on the thirty-fifth (35) day after mailing. If any defendant fails

to return the waiver request, the Clerk shall make arrangements for in-person service by the U.S.

Marshals Service on him/her, and he/she shall be required to pay the costs of such service in

accordance with Federal Rule of Civil Procedure 4(d).


                                                 8
       (3)     All defendants shall file their response to the amended complaint, either an

answer or motion to dismiss, within sixty (60) days from the date the notice of lawsuit and

waiver of service of summons forms are mailed to defendants. If they choose to file an answer,

they shall admit or deny the allegations and respond to the cognizable claims recited above. They

may also include any and all additional defenses permitted by the Federal Rules.

       (4)     Discovery, pursuant to Federal Rules of Civil Procedure 26–37, shall be

completed by April 27, 2019. Discovery requests need not be filed with the court.

       (5)     All motions for summary judgment shall be filed by May 27, 2019.

       (6)     Pursuant to Local Civil Rule 7(a), a nonmoving party must respond to a

dispositive motion within twenty-one (21) days of the date the motion was filed. If no response

is filed, or the response is not timely, the dispositive motion can be granted absent objection.

       (7)      If Hayes changes his address at any time during the litigation of this case, Local

Court Rule 83.1(c)2 provides that he MUST notify the court. Failure to do so can result in the

dismissal of the case. Hayes must give notice of a new address even if he is incarcerated. Hayes

should write “PLEASE NOTE MY NEW ADDRESS” on the notice. It is not enough to just put

the new address on a letter without indicating that it is a new address. If Hayes has more than one

pending case, he should indicate all of the case numbers in the notification of change of address.

Hayes should also notify defendants or defense counsel of his new address.

               It is so ordered.

               Dated at New Haven this 29th day of October, 2018.


                                                              /s/Jeffrey Alker Meyer
                                                              Jeffrey Alker Meyer
                                                              United States District Judge

                                                 9
